Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered January 15, 1975, convicting him of burglary in the second degree, resisting arrest and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by deleting therefrom the conviction of criminal possession of stolen property in the third degree and substituting therefor a provision convicting defendant of petit larceny. As so modified, judgment affirmed. The jury convicted defendant of petit larceny and, pursuant to the trial court’s charge, did not consider the count of criminal possession of stolen property in the third degree. At sentencing the court erroneously sentenced defendant as though he had been convicted of criminal possession of stolen property. We have modified the judgment to reflect the jury’s true verdict. Both crimes are class A misdemeanors; there *987is no reason to assume that a different sentence would have been imposed for the petit larceny count than was imposed for the count of possession of stolen property. In view of the overwhelming case against defendant, the failure to allow the inspection of the Grand Jury minutes of one of the witnesses constituted harmless error (see People v Crimmins, 36 NY2d 230). Martuscello, Acting P. J., Latham, Cohalan, Damiani and Hawkins, JJ., concur.